Name: Commission Regulation (EEC) No 1120/87 of 23 April 1987 amending Regulation (EEC) No 859/87 laying down detailed rules applying to the special premium for beef producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 87 Official Journal of the European Communities No L 109/ 11 COMMISSION REGULATION (EEC) No 1120/87 of 23 April 1987 amending Regulation (EEC) No 859/87 laying down detailed rules applying to the special premium for beef producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 4a (4) thereof, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (3), and in parti ­ cular Article 5 thereof, Whereas Article 6 of Commission Regulation (EEC) No 859/87 (4) provides that animals for which a premium application is lodged must be identified so as to ensure that the premium cannot be paid a second time in respect of those animals ; Whereas the conditions under which the methods of identification employed by the Member States for purposes other than controlling the premium may be used should be clearly stated ; whereas Regulation (EEC) No 859/87 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 6 ( 1 ) of Regulation (EEC) No 859/87 : 'The methods of identification used by the Member States other than in specific connection with the special premium may also be Tjsed to identify the animals eligible for the premium, providing that such methods enable each animal to be identified by a number. Where this is the case, the numbers of the animals in question must be stated on the premium application and evidence that the premium has been granted must be furnished by a document which shall accompany the animal throughout its life and shall bear the identification number of the animal concerned. However, animals so identified which are consigned, after payment of the premium, to another Member State must be marked at the time of consign ­ ment in a specific way.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall -apply with effect from 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (z) OJ No L 48, 17 . 2. 1987, p. 1 . (3) OJ No L 48 , 17 . 2. 1987, p. 4. ( «) OJ No L 82, 26 . 3 . 1987, p. 25 .